Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 13 June 2021 with respect to the rejection(s) of claim(s) 1-5, 7-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cederschiold (US 2013/0228239).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson (US 4673404) in view of Cederschiold (US 2013/0228239).
Regarding claim 1, Gustavsson discloses a vial adaptor including a body portion (3, figure 5) including a vial connection port (portion adjacent the vial, see annotated figure below), a syringe connecting port (4, figure 5), an access pathway (area inside needle beneath seal 5, figure 5) between the vial port and syringe port, and a regulation passageway (see annotated figure below), an expandable/contractible chamber (chamber enclosed by hood 6 and expandable housing 18, figure 5, col 2, lines 45-60) impermeable to gas and/or liquid and configured to be cased with an expandable rigid housing (housing surrounding the chamber), the regulation passageway being between the vial connection port and chamber (col 2, lines 45-60, since the bellows expand and contract, it follows naturally that gas is unable to pass through the bellows) and an expandable housing casing the chamber (18, figure 5). Gustavsson further discloses the housing comprises two portions configured for sliding one with respect to the other when the housing expands (portion 6 which is a hood and 18 which is a bellows naturally slides against the hood when expanding, figure 5). 


    PNG
    media_image1.png
    255
    350
    media_image1.png
    Greyscale

	Gustavsson does not disclose wherein the expandable rigid housing comprises at least two portions configured for telescopically sliding one with respect to the other when the housing expands or contracts.

	Cederschiold provides an expandable rigid housing to equalize the pressure in the receptacle ([0041]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the Gustavsson expandable bellow with the expandable chamber wall of Cederschiold since both are functionally equivalent ways to use an expandable chamber to equalize pressure. The substitution would not hinder the function of pressure equalization in Gustavsson.
Regarding claim 2, Gustavsson discloses the chamber is configured for imparting expansion to the housing (col 2, lines 45-60).
	Regarding claim 3-4, Gustavsson further discloses the housing has a contracted state and an expanded state, the housing being less voluminous in the contracted state than in the expanded state, the housing casing the chamber both in the contracted state and expanded state (figure 5, col 2, lines 45-60, bellows contact and expand to a contracted state and expanded state).
	Regarding claim 5, Gustavsson further discloses the chamber comprises at least a flexible/elastic portion. 
Regarding claim 7, Gustavsson further discloses the vial connection port defines a vial connection axis (the axis going down the adaptor from the syringe port to vial port, figure 5) and the housing surrounds the axis (figure 5).
Regarding claim 8, Gustavsson further discloses the chamber surrounds at least a section of the body portion (figure 5).
Regarding claim 9, Gustavsson further illustrates the housing defines a toroid inside shape (the shape of the chamber when the chamber is expanded has the shape of a toroid.
Regarding claim 10, Gustavsson further discloses the vial adaptor is configured for the housing to expand/contract uniformly around the vial axis (the direction of expansion is downward and the chamber surrounds the axis).
Regarding claims 11 and 12, Gustavsson further discloses the vial conection port defines a vial connection axis (the axis going down the adaptor from the syringe port to vial port, figure 5) the adaptor being configured for the housing to expand/contract in a direction parallel to the axis, and in an orientation toward the vial (expansion is downward which would be parallel to axis, figure 5).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). In this case, the product is assembled with all the portions of the body portions being fitted on one another, the chamber is assembled to the vial adaptor and the housing having a cover (6) and a bowl (18). The claimed product appears to the same or similar to that of the prior art.
Regarding claim 14, Gustavsson further discloses the vial adaptor further comprises a coupling portion (equivalent part needle 10 which includes passageway 13) which includes a regulation port (vial end of 13), the vial adaptor comprising a fluid path between the regulation port and an extremity of the regulation passageway (the equivalent part function explained col 2, lines 16-25), the vial adaptor comprises another fluid path (equivalent part 14, figure 3) between the regulation port and chamber.
Regarding claim 15, Gustavsson further discloses the coupling portion comprises a sleeve portion (needle forms the sleeve) which forms the passage (13), the vial port being .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781